Citation Nr: 0013815	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  94-15 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active military service from June 1982 to 
March 1986.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a January 1991 decision of the RO.  
In February 1991, the RO assigned a 70 percent rating which 
has remained in effect since save for one period in 1991 when 
a temporary total disability rating of 100 percent pursuant 
to 38 C.F.R. § 4.29 was granted.

The Board notes that the veteran appears to have raised the 
issue of entitlement to a total disability rating based on 
individual unemployability (TDIU).  As that issue has not 
been fully developed for appellate review, it is referred to 
the RO for such further development as may be necessary.


FINDINGS OF FACT

1.  Both before and after November 7, 1996, schizophrenia was 
not manifested by active psychotic manifestations which were 
productive of total social and industrial inadaptability.

2.  After November 7, 1996, schizophrenia was not manifested 
by total occupational and social impairment due to such 
symptoms as persistent delusions or hallucinations, 
persistent danger of hurting self or others, or memory loss 
of close relatives, occupation and own name.

3.  Neither 38 C.F.R. § 4.132, Diagnostic Code 9203 (1996), 
nor the new rating criteria, pursuant to 38 C.F.R. §  4.130, 
Diagnostic Code 9203 (1999), provide for an increased rating 
for schizophrenia.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9203; 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9203.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service connection for schizophrenia was granted in a July 
1986 rating decision with a noncompensable evaluation.  A 50 
percent evaluation was assigned in a December 1987 rating 
decision, and the current 70 percent rating was assigned in a 
February 1991 rating decision.  A temporary total disability 
evaluation based on hospitalization for schizophrenia was 
also assigned in the July 1991 rating decision pursuant to 38 
C.F.R. § 4.29, effective from March 14, 1991 to May 31, 1991.

At a VA examination in January 1990, the veteran was reported 
to have been employed as a machinist at Alloy Corporation 
since 1986.  He reported working as a machinist, and having 
lost one week of work over the prior twelve months.  He was 
diagnosed with chronic, paranoid schizophrenia.

In May 1990, a VA outpatient treatment record assessed the 
veteran as being pretty well stabilized, but to be in trouble 
with the law.  He was reported to be lonely with no real 
social supports and to find it very difficult to make contact 
with the opposite sex.

In July 1990, a VA outpatient treatment record revealed that 
the veteran felt that his supervisor did not like him because 
he was too slow to learn.  The veteran felt that his 
supervisor gave him the most boring, routine jobs.  He was 
assessed with having problems at work that made him unhappy 
and to be working regularly, although problems with his 
supervisor may cause him further distress.  He was also 
reported to be lonely and isolated with poor social skills.

At a VA examination in December 1990, the veteran was 
reported to be a sander at Sand Wheel Alloys, Inc., and to 
have worked there since March 1986.  He was reported to earn 
$600 a month.  Due to his hallucinations and delusions, his 
insight and judgment were considered to be distorted.  The 
veteran was diagnosed with subchronic, paranoid 
schizophrenia, and to have moderate difficulty in 
functioning.  A Global Assessment of Functioning (GAF) score 
of 55 was assigned.

VA Medical Center records from June 1991, reveal that the 
veteran worked as a sheet metal worker at a local plant where 
his mother also worked.  He was reported to have a few 
friends and most of his social interactions occurred in bars 
on weekends.  He reported concerns that his co-workers did 
not like him and his foreman went out of his way to make life 
difficult for him.  He was reported to be fully oriented with 
good judgment and fair insight.  He reported that he felt 
mildly depressed.  There was a prominent blunting of affect.  
The veteran was reported to be employable and was diagnosed, 
in part, with chronic, undifferentiated schizophrenia.

At a VA examination in December 1991, the veteran showed 
definite conceptual disorganization with circumstantial 
speech and bizarre behavior.  Insight and judgment were 
distorted.  He admitted auditory hallucinations as well as 
vague delusional ideation with persecutory trends.  His 
affect was blunted and inappropriate.  He was reported to be 
functioning fairly well intellectually and was diagnosed with 
chronic, paranoid schizophrenia, and to have a definite 
impairment in his psychosocial function.  A GAF score of 58 
was assigned.  He was competent to manage his own income and 
assets.

The veteran was treated periodically at the St. Joseph 
Hospital & Health Center from January 1988 to May 1996, 
including several periods of inpatient treatment in 1991 and 
1992.  Records reflecting treatment from January to February 
1992, note that the veteran was depressed and he was hearing 
voices telling him to kill himself.  He reportedly was not 
able to perform in a work setting, and to have deteriorated 
to the point where it was difficult for him to live alone.  
He was hospitalized for an acute crisis intervention for 
seventeen days.  At discharge he was feeling better, the 
voices had diminished, and they were less intense and less 
frequent.  The veteran was diagnosed with depression and 
paranoid type schizophrenia.

In February 1992, Lal Rohira, M.D., noted that the veteran 
was using Clozaril, and that this medication required weekly 
monitoring.  The examiner requested that VA be considerate in 
eliminating stress from the veteran's life.

The veteran was seen for a VA examination in June 1993.  He 
reported hearing voices and being suspicious of people.  
Mental status examination revealed a flat affect.  He was 
able to do serial seven's quickly, but his motor acuity was 
slow.  The examiner opined that the veteran could not do 
better than very marginal employment, and that the presence 
of his mother at the workplace protected him from being 
fired.  The diagnosis was paranoid type schizophrenia.  A GAF 
score of 60 was assigned. 

At a VA examination in July 1996, the veteran reported he was 
paranoid, delusional, totally out of contact with reality, 
and had loose associations following his discharge from 
service.  The appellant claimed that he was receiving Social 
Security benefits but provided no evidence of any benefit 
payments.  His symptoms included hearing a man saying bad 
things and he had planned to kill himself.  He was reported 
unable to function at work and he indicated that his mother 
kept him on the job because she worked with him.  

Mental status examination revealed that the veteran had a 
depressed mood, although he denied any suicidal or homicidal 
ideation.  His affect was inappropriate, and he was 
delusional, thinking that people were following him and were 
out to get him.  He was uncomfortable with people, especially 
at work, and he had auditory hallucinations telling him to 
hurt himself and others.  Memory for recent and remote events 
was patchy, and he did not remember the dates of his military 
service events.  Judgment and insight were impaired and he 
was psychotic, even though he took medication.  The veteran 
was diagnosed with depressed type schizoaffective disorder 
and a history of paranoid type schizophrenia.  The GAF was 
65.  His psychosocial stressors were reported to be severe 
due to his multiple psychiatric hospitalizations.

In July 1996, a VA Social Survey revealed that the veteran 
continued to work at an alloy company where he operated a 
mill to press high temperature metals into sheets.  The 
veteran indicated that he was able to function as long as he 
could "push out" voices with a radio, television or some 
other activity.  He reported that there were times when he 
heard a voice and it would control him and take over his 
body.  He reported that the voice would tell him not to talk 
to people and that the voice was the primary reason he wasn't 
able to function any better.  He indicated that he had only 
one or two friends because other people avoided him and 
thought he was strange.  He reported that he visited his 
parents and otherwise remained at his house when he was not 
working.

On VA outpatient treatment records, reflecting treatment from 
July 1996 to September 1998, the veteran was shown to be 
diagnosed with paranoid schizophrenia.  Most treatment 
sessions were to monitor his medication level.  Grossly 
psychotic behavior was not noted during these sessions.

At a VA mental disorders examination in November 1996, the 
veteran reported that, in 1987, he got a job as a machinist 
in a factory where his mother worked.  He seemed to be able 
to function pretty well in spite of his psychiatric illness.  
He estimated that he had missed about one week of work in the 
past twelve months because he had not felt well.  The veteran 
reported that he heard music constantly in his head, that he 
occasionally heard voices, and that he was paranoid.  Mental 
status examination revealed that the appellant spoke with a 
low monotonous voice.  He had a blunted affect and, in spite 
of the appearance of low psychomotor activity, he functioned 
well intellectually.  In spite of a claim of difficulty with 
recent memory, he was able to remember three out of three 
objects after three minutes.

The examiner reported that the interview of the veteran left 
no doubt that he suffered from auditory hallucinations and 
sometimes felt that the voices had some control over him.  In 
spite of those hallucinations, the veteran seemed to be able 
to function in his job, perhaps, in part, because his mother 
working there protected him in some way, but also because he 
indicated that he had only missed one week in the past 12 
months.  The veteran seemed to lead a very withdrawn life 
socially by staying to himself and not liking to socialize.  
The veteran was diagnosed with undifferentiated type 
schizophrenia, with paranoid features.  A GAF score of 60, 
was assigned which the examiner stated represented a moderate 
impairment of his ability to be employed, and serious to 
moderate difficulty in social functioning.

At a May 1998 VA mental disorders examination, the veteran 
reported that he had been working as a machinist in a factory 
since 1987 and that he was able to maintain his job due to 
the fact that his mother protected him from being fired, as 
she worked there as a sales executive.  He indicated that he 
heard voices, was delusional, had thoughts of suicide and did 
not associate with anyone.  He reported that he isolated 
himself and did not go anywhere and that people made fun of 
him because of his schizophrenia.  He denied being in receipt 
of Social Security benefits stating that he was ineligible.  
The veteran's mood was reported to be depressed and he denied 
any suicidal or homicidal ideation.  Delusions and 
hallucinations could be elicited and memory for recent and 
remote events was fair.  Judgment and insight were impaired.  
The veteran was diagnosed with paranoid type schizophrenia 
and assigned a GAF score of 55 to 60.  The examiner reported 
that the veteran was currently employed and that his current 
employment may constitute only marginal employment, which 
would not preclude the findings of unemployability, and shall 
not be considered substantially gainful employment.  The 
examiner reported that this may be found to exist on a facts 
basis which included, but was not limited to, employment in a 
protected environment, such as with family or in a sheltered 
workshop when earned annual income exceeded the poverty 
threshold.  The veteran was reported to have a protective 
family and to be able to continue his marginal employment.  
He was reported to have impairment of his social and 
industrial adaptability.

In May 1998, a VA social survey revealed that the veteran had 
worked at a metal alloy company since his discharge from 
service and worked nine hours a day on Mondays, Tuesdays and 
Wednesdays, eight hours on Thursdays and five hours on 
Fridays.  He was reported to own a one story, six room house 
and to get along with his neighbors.  He had a couple of 
friends at work with whom he stopped at a bar occasionally 
after work for a beer.  His normal sleep pattern was seven to 
eight hours with no disturbances.  The veteran indicated that 
his medication did not stop him from hearing voices, but he 
did not respond or act out whatever the voices told him.

In June 1999, the veteran's employer reported that the 
appellant had earned in excess of $22,000 over the prior 
twelve months, and that he had lost one week of work due to 
his disability over the prior twelve months. 

In April 2000, Lal Rohira, M.D., reported that, in spite of 
medication, the veteran continued to experience command 
hallucinations and exhibited some bizarre mannerisms.  He 
talked about being bothered by music in his head and had a 
flat to blunted affect.  The continuing hallucinatory 
behaviors were reported to distract him from working to his 
full capacity and he could even reach the point where he 
would not be able to engage in any sort of gainful 
employment.  The veteran was reported to want to be a 
productive ember of the community, but his mental illness 
hampered his working.

During a hearing before this Member of the Board in April 
2000, the veteran reported that he had worked as a machinist 
since his discharge from service.  He indicated that he lived 
by himself and did not have much of a social life.  He 
reported that he associated with people at work and his 
neighbors.  He reported that he was just as productive or a 
little less productive at work than his colleagues.  He 
indicated that he had missed a few days of work in the past 
year, but it had been a while since he missed a day.


II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for schizophrenia is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
development is required to comply with the duty to assist the 
veteran in establishing his claim.  See 38 U.S.C.A. § 
5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

The general provisions applicable to rating a disability 
provide that each disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  Similarly, 38 C.F.R. § 4.2 
requires that the rating specialist interpret reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.

Each disability must be considered from the point of view of 
the veteran working or seeking work.  The basis of a 
disability rating is the ability to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation is the present level of disability.  
In addition, although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The rating criteria for evaluating schizophrenia changed on 
November 7, 1996.  The veteran filed his claim prior to this 
date.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  Therefore, the Board must 
determine whether the amended regulation is more favorable to 
the veteran and apply the more favorable of the old and new 
rating criteria to his claim.  However, as the revised 
regulations in this case do not allow for their retroactive 
application prior to November 7, 1996, the Board cannot apply 
the new provisions prior to that date.  In other words, the 
Board must apply the old and newly revised regulations to 
rate the disability for periods from and after November 7, 
1996, using whichever version is more favorable to the 
appellant, and apply only the old version of the regulations 
to rate the disability for any period preceding November 7, 
1996.  See VAOPGCPREC 3-2000 (April 10, 2000).  The Board 
notes that its decisions must be based on consideration of 
all evidence and material of record, and not merely evidence 
which pre-dates or post-dates a pertinent change in the 
rating schedule.  Id.

Under the old rating criteria in effect prior to November 7, 
1996, a 100 percent evaluation required active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
impairment.  A 70 percent evaluation required lesser 
symptomatology, such as to produce severe impairment of 
social and industrial adaptability.  38 C.F.R. § 4.132, 
Diagnostic Code 9203.  

The general rating formula for mental disorders under the new 
rating criteria is as follows:  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440 
(1999).

The veteran contends, in essence, that the severity of his 
schizophrenia warrants an increased rating.  In the judgment 
of the Board, however, the level of disability demonstrated 
for the period prior to November 7, 1996 warrants no more 
than a 70 percent rating.  38 C.F.R. § 4.132, Diagnostic Code 
9203.  The Board acknowledges that the veteran has had 
impairment in his social and industrial adaptability due to 
his schizophrenia, as illustrated by hallucinations, 
delusions, and poor social skills.  However, the veteran has 
worked at an alloy company since 1986 and, as reported at a 
VA examination in November 1996, in spite of his 
hallucinations, he has been able to function at his job.  
Indeed, despite reports that he had been unable to work 
during certain time periods, the veteran indicated in 
November 1996 that he had missed only one week of work in the 
previous 12 months.  In addition, the veteran's GAF score has 
never been shown to be less than 55, which is consistent with 
moderate difficulty in functioning.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  Furthermore, the veteran has 
acknowledged that, although voices have told him not to talk 
to people and other people have tended to avoid him, he does 
have one or two friends and he gets along well with his 
neighbors.  Consequently, the Board finds that his 
schizophrenia did not produce more than a severe impairment 
of social and industrial adaptability.  Hence, his 
symptomatology was not consistent with a rating higher than 
70 percent for the period prior to November 7, 1996.  See 
38 C.F.R. § 4.132, Diagnostic Code 9203.

Similarly, when evaluating the level of disability 
demonstrated for the period after November 7, 1996, under 
both the old and new rating criteria, the preponderance of 
the evidence does not demonstrate that schizophrenia warrants 
an increased rating.  As reported hereinabove, the veteran 
has been employed at a metal alloy company since 1986 and has 
been able to associate with a couple of friends from work.  
In 1999, the veteran, according to his employer, missed only 
one week of work in the prior twelve months due to his 
disability, and he has been reported to get along well with 
his neighbors.

Moreover, at his most recent VA examination in May 1998, the 
veteran had a GAF score from 55 to 60, which represents only 
moderate difficulty in social and occupational functioning.  
While some examiners have suggested that the appellant is 
capable of only marginal employment, the record shows that he 
is earning in excess of $22,000 per year, and that he is able 
to work a full work week.  This earning level far exceeds the 
poverty threshold for a single individual as noted by the 
Bureau of the Census, and adopted by VA, 64 Fed.Reg. 68413 
(1999), and hence, the totality of the circumstances shows 
that the appellant's employment is not marginal in nature as 
defined by VA.  38 C.F.R. § 4.16 (1999).  Indeed, it must be 
recalled that the disability rating itself is recognition 
that industrial capabilities are impaired.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  

It is further noted that no examiner has found the 
appellant's disorder to be totally disabling.  Indeed, Dr. 
Rohira has only offered the possibility that the disorder may 
someday preclude employment, not that the disorder currently 
does preclude employment.  The undeniable fact remains that 
the veteran is earning a living wage, he is working full 
time, he is not exhibit grossly inappropriate behavior, he is 
not a persistent danger to himself or others, he is not 
disoriented, and he is not actively psychotic.  Hence, total 
social and occupational impairment due to schizophrenia is 
not shown.  

Consequently, an increased rating in excess of 70 percent 
after November 7, 1996 is not warranted under the old or new 
rating criteria.  38 C.F.R. § 4.132, Diagnostic Code 9203; 
38 C.F.R. § 4.130, Diagnostic Code 9203.  The benefit sought 
on appeal is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt pursuant to 38 U.S.C.A. § 5107 and 38 
C.F.R. §§ 3.102, 4.3; however, as the preponderance of the 
evidence is against the veteran's claim for increased rating 
for the service-connected schizophrenia, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an increased rating in excess of 70 percent 
for schizophrenia is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
 

